

EXHIBIT 10.1

 
Termination Agreement




This Termination Agreement is made as of this 28th­ day of September, 2007 by
and between Sysmex Corporation (“Sysmex”), a Japanese corporation with its
principal place of business at 1-5-1, Wakinohama-kaigandori, Chuo-ku, Kobe,
Hyogo 651-0073, Japan and Matritech, Inc. (“Matritech”), a Delaware corporation
with its principal place of business at 330 Nevada Street, Newton, MA 02460 USA.


Whereas, the parties previously entered into a Exclusive License and Exclusive
Supply Agreement dated November 20, 2002 (the “Agreement”); and


Whereas, the parties desire to terminate the Agreement upon the terms and
conditions set forth herein.


Now, Therefore, in consideration of the premises and for good and valuable
consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.           Except for obligations of each expressly contained in this
Termination Agreement, each of Sysmex and Matritech agrees that, upon full
execution of this Termination Agreement, all rights and obligations of each of
them to the other are terminated.  Neither party shall have any further rights
or obligations to the other on account of the Agreement, except as specifically
set forth herein.  Without limiting the generality of the foregoing, any and all
license rights granted to Sysmex by Matritech are hereby terminated.


2.           Sysmex will immediately cease all use of NMP179® antibodies and
reagents, will destroy any and all supplies of NMP179 antibodies or reagents it
possesses or controls and will provide Matritech on or before October 5, 2007 a
certification signed by an executive officer of Sysmex that it has complied in
full with the provisions of this paragraph.


3.           Sysmex will pay to Matritech the sum of US$16,667 on or before
November 15, 2007, representing 2/3 of the fiscal third quarter payment that
would be due under Section 16.2 of the Agreement.


4.           Matritech will release, on or before November 15, 2007, all
restrictions on the shares of common stock of Matritech acquired by Sysmex
pursuant to Section 16.1 of the Agreement (the “Shares”) and thereafter Sysmex
will be free to sell, transfer or otherwise dispose of the Shares upon
compliance with applicable provision of Rule 144 of the Securities Act of 1933.


5.           Sysmex agrees that Matritech may file, and further agrees to
cooperate with Matritech in preparing and filing, any and all appropriate
notices reflecting release of the exclusive license granted by Matritech to
Sysmex under the Agreement.


 
- 1 -

--------------------------------------------------------------------------------

 
6.           Sysmex and Matritech agree that they will jointly instruct American
Type Culture Collection (“ATCC”) the escrow agent for material under Section 8.4
of the Agreement, that the Escrow Agreement among Matriech, Sysmex and ATCC
dated September 30, 2003 (the “Escrow Agreement”) is terminated, effective on
the date of effectiveness of this Termination Agreement, and further jointly
instruct ATCC to immediately release to Matritech all material held by ATCC
under the Escrow Agreement.  The parties agree that either of them may provide
ATCC with an executed copy of this Termination Agreement as evidence of the
joint instruction of the parties hereunder.


7.           Notwithstanding the termination of the Agreement, the
confidentiality provisions of Section 20 of the Agreement shall nonetheless
survive and remain in full force and effect.


8.           Except as expressly set forth herein, Sysmex hereby releases, on
behalf of itself, its successors, assigns, affiliates, shareholders, officers,
directors, agents and employees (collectively the “Sysmex Releasor Parties”),
and forever discharges Matritech, its successors, assigns, affiliates,
shareholders, officers, directors, agents and employees (collectively the
“Matritech Released Parties”) of and from any and all actions, causes of action,
suits, acts, omissions, negligence, promises, agreements, warranties, damages,
costs, and any and all claims, demands and liabilities whatsoever, of every kind
and nature, absolute or contingent, based on any statute, in contract or tort,
in law or in equity, which the Sysmex Releasor Parties or any of them now have,
have had, or may have, against Matritech or the Matritech Released Parties from
the beginning of the world to the date of this Termination Agreement.


9.           Except as expressly set forth herein, Matritech hereby releases, on
behalf of itself, its successors, assigns, affiliates, shareholders, officers,
directors, agents and employees (collectively the “Matritech Releasor Parties”),
and forever discharges Sysmex, its successors, assigns, affiliates,
shareholders, officers, directors, agents and employees (collectively the
“Sysmex Released Parties”) of and from any and all actions, causes of action,
suits, acts, omissions, negligence, promises, agreements, warranties, damages,
costs, and any and all claims, demands and liabilities whatsoever, of every kind
and nature, absolute or contingent, based on any statute, in contract or tort,
in law or in equity, which the Matritech Releasor Parties or any of them now
have, have had, or may have, against Sysmex or the Sysmex Released Parties from
the beginning of the world to the date of this Termination Agreement.


10.           Either party may assign this Termination Agreement to a party who
acquires all or substantially all of its business by merger, sale of assets or
otherwise.  Except as set forth in the preceding sentence, neither party may
assign this Termination Agreement without the written permission of the other.


11.           The validity, interpretation, enforceability and performance of
this Termination Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts, USA, without regard to the
conflicts of law principles.


12.           Any and all disputes or controversies arising out of or relating
to this Termination Agreement shall be submitted to arbitration, which shall be
conducted either in Boston,
 
 
- 2 -

--------------------------------------------------------------------------------

 
Massachusetts if Sysmex requests such arbitration or in Osaka, Japan if
Matritech requests such arbitration by a panel of three arbitrators pursuant to
the rules of the International Chamber of Commerce and shall be final and
binding on all the parties.


13.           This Termination Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Termination
Agreement may also be executed via facsimile or by portable document format
(pdf), either of which shall be deemed an original.


13.           This Termination Agreement shall take effect when the last
signature of the parties to this Termination Agreement is obtained.




In Witness Whereof, the parties hereto have set their hands and seals as of the
day and year first above written.




Sysmex Corporation
 
By:  Tameo Iwasaki

--------------------------------------------------------------------------------

Its Managing Director, duly authorized
 
Date:   September 26, 2007

--------------------------------------------------------------------------------

Matritech, Inc.
 
By:   /s/ David L. Corbet

--------------------------------------------------------------------------------

Its President, duly authorized
 
Date:   September 26, 2007

--------------------------------------------------------------------------------

                                                                                     



                                                                                                                                              
;                                                                       


                                                                                                


 
- 3 -

--------------------------------------------------------------------------------

 
